DETAILED ACTION
Applicant’s petition to participate in the Patent Prosecution Highway (PPH) has been granted. The Preliminary Amendment filed on September 22, 2022 has been entered. Claims 1-11 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-11 are objected to because of the following informalities:
Line 2 of claim 1 recites a “sever.” It seems that a “sever” should instead be a “server.” The dependent claims inherit this objection.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to using an order record of a user related to a first restaurant and using that information to identify similar menu items at a second restaurant without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-11)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite:
[Claim 1]	A method for providing information, wherein the method manages taste information regarding a user including an order record at a first restaurant and associates the taste information with identification information for identifying the user, the method relating to a second restaurant in a chain different from a chain to which the first restaurant belongs, the method comprising:
	obtaining the identification information and a store identifier indicating the second restaurant, the store identifier being selected;
	obtaining the taste information associated with the identification information, wherein the taste information associated with the identification information is obtained when it is determined that, based on access to information that indicates whether the user permits access to the task information, that the user has permitted access to the task information;
 	arranging, on a basis of the taste information and menu information regarding the second restaurant, using order records of the user about menu items of the first restaurant that are the same as or similar to menu items included in the menu information, the menu items included in the menu information in order according to the taste information; and	
	transmitting menu information regarding the menu items arranged in the order to display the menu information regarding the menu items arranged in the order.
[Claim 2]	wherein the second restaurant includes a coffee shop in a chain different from the chain to which the first restaurant belongs.
[Claim 3]	wherein the second restaurant includes a hamburger shop in a chain different from the chain to which the first restaurant belongs.
[Claim 4]	wherein the method manages an order record at the second restaurant and associates the order record at the second restaurant with identification information for identifying the user, and
	wherein, when there is no order record of the user at the second restaurant, the menu items included in the menu information regarding the second restaurant are arranged in the order according to the taste information associated with the identification information on a basis of the taste information and the menu information regarding the second restaurant.
[Claim 5]	wherein, when there is an order record of the user at the second restaurant in the information management system, the menu items included in the menu information regarding the second restaurant are arranged in order according to the order record at the second restaurant on a basis of the order record at the second restaurant and the menu information regarding the second restaurant.
[Claim 6]	wherein the method manages an order record at the second restaurant and associates the order record at the second restaurant with identification information for identifying the user, and
	wherein, when a number of order records of the user at the second restaurant is smaller than a certain value, the menu items included in the menu information regarding the second restaurant are arranged in the order according to the taste information associated with the identification information on a basis of the taste information and the menu information regarding the second restaurant.
[Claim 7]	wherein, when the number of order records of the user at the second restaurant is larger than or equal to the certain value, the menu items included in the menu information regarding the second restaurant are arranged in order according to the order record at the second restaurant on a basis of the order record at the second restaurant and the menu information regarding the second restaurant.
[Claim 8]	wherein the method manages an order record at the second restaurant and associates the order record at the second restaurant with identification information for identifying the user, and
	wherein, when a latest order record of the user at the second restaurant precedes a certain period of time, the menu items included in the menu information regarding the second restaurant are arranged in the order according to the taste information associated with the identification information on a basis of the taste information and the menu information regarding the second restaurant.
[Claim 9]	wherein, when the latest order record of the user at the second restaurant is within the certain period of time, the menu items included in the menu information regarding the second restaurant are arranged in order according to the order record at the second restaurant on a basis of the order record at the second restaurant and the menu information regarding the second restaurant.
[Claim 10]	wherein the method manages an order record at the second restaurant and associates the order record at the second restaurant with identification information for identifying the user, the order record including the number of orders, and
	wherein, when a number of orders at the second restaurant within a set period of time is determined to be smaller than or equal to a certain value, the menu items included in the menu information are arranged in the order according to the taste information on a basis of the taste information and the menu information regarding the second restaurant.
[Claim 11]	wherein the order record at the first restaurant and a store identifier indicating the first restaurant are stored and are associated with each other.

These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to monitoring user behavior (related to restaurant patronage) and recommending similar menu items, which is an example of evaluating business relations and interactions involving people as well as marketing (i.e., organizing human activity).
2A – Prong 2: Integrated into a Practical Application?
No – The method claims include an information management system that communicates with a first server and that includes a second sever [server] from a terminal apparatus. Information is obtained from the first server. The method obtains the taste information from the first server when the first server determines, based on access information that indicates whether the user permits the second server to access the taste information, that the user has permitted access to the taste information based on the identification information, the access information being stored in the first server. The menu information is held by the second server. The menu information is transmitted to the terminal apparatus to display the menu information regarding the menu items arranged in the order on a display screen of the terminal apparatus.

In other words, the additional elements perform generic processing operations as well as general data transmission, data storing, and display operations.

The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 71-93).
  
As indicated above, the claims generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dumontet et al. (US 2013/0339163) in view of Belousova et al. (US 10,366,434) in view of Marusyk et al. (US 2013/0211959) in view of Kohli et al. (US 2018/0308155).
[Claim 1]	Dumontet discloses a method for providing information in an information management system that communicates with a first server and that includes a second sever [server], wherein the first server manages taste information regarding a user including an order record at a first restaurant and associates the taste information with identification information for identifying the user (¶ 50 – “the system 100 may pull some or all of the food order history data 106 from external sources, such as by using one or more application program interfaces (APIs) to extract the food order history data 106 from databases maintained by food vendors from which the consumers 102a-c have purchased food items”; ¶¶ 27-29, 41-42 – Many systems and the consumer device are in communication with one another to present menu items and complete purchase; ¶¶ 50-67 – A consumer’s food preferences, past food items, past vendor from which the food items were purchased, etc. are stored as part of a consumer profile), the method comprising:
	obtaining, from a terminal apparatus, the identification information and a store identifier indicating the second restaurant, the store identifier being selected on the terminal apparatus (¶ 42 – A restaurant may be associated with a selection; ¶ 55 – Vendor information may be stored as part of the consumer profile);
	obtaining, from the first server, the taste information associated with the identification information, wherein the taste information associated with the identification information is obtained from the first server (¶ 50 – “the system 100 may pull some or all of the food order history data 106 from external sources, such as by using one or more application program interfaces (APIs) to extract the food order history data 106 from databases maintained by food vendors from which the consumers 102a-c have purchased food items”; ¶¶ 41-42 – Many systems and the consumer device are in communication with one another to present menu items and complete purchase; ¶¶ 50-67 – A consumer’s food preferences, past food items, past vendor from which the food items were purchased, etc. are stored as part of a consumer profile);
	arranging, on a basis of the taste information and menu information regarding the second restaurant, using order records of the user about menu items of the first restaurant that are the same as or similar to menu items included in the menu information (¶¶ 110-145); and	
	transmitting menu information regarding the menu items to the terminal apparatus to display the menu information regarding the menu items on a display screen of the terminal apparatus (¶¶ 27-29, 41, 117, 120-126 – Recommended food items deemed more likely to be of interest to a consumer, based on past preferences and available menu items of a restaurant, are displayed).

	Dumontet does not explicitly disclose:
	the second server relating to a second restaurant in a chain different from a chain to which the first restaurant belongs;
	the menu information being held by the second server.
Belousova discloses that diners user diner communication devices to access a restaurant service. The restaurant service includes a server that receives menu and menu items from restaurant communication devices (Belousova: col. 3: 17-25). In other words, the menu information is held electronically at least at each of the restaurant server and the restaurant communication devices. While Dumontet and Belousova imply that their multiple restaurants operate independently of one another (e.g., since they offer different menus), Dumontet and Belousova do not explicitly disclose that the second restaurant is in a chain different from a chain to which the first restaurant belongs. Marusyk explicitly discloses that a coupon may be generated to use at a coffee shop that is a competitor of the Starbucks® chain (Marusyk: ¶ 88). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Dumontet such that:
	the second server relates to a second restaurant in a chain different from a chain to which the first restaurant belongs; and
the menu information is held by the second server
in order to expand the consumers’ access to multiple food vendors and a wider range of food items, regardless of the chain of the food vendors, and to allow for each respective restaurant to maintain ultimate control over the restaurant’s detailed menu information.

	Dumontet does not explicitly disclose the step of obtaining, from the first server, the taste information associated with the identification information, wherein the taste information associated with the identification information is obtained from the first server when the first server determines, based on access information that indicates whether the user permits the second server to access the taste information, that the user has permitted access to the taste information based on the identification information, the access information being stored in the first server. However, Dumontet discloses that food order history data is maintained by each respective restaurant and the food order history data may be extracted by central system 100 (Dumontet: ¶ 50). Kohli discloses a system and method for dynamic generation of customized product listings in which a host device receives customer geolocation and other information through a consumer device and transmits relevant data to an identified restaurant if the consumer has opted in to the dynamic menu and to permit retrieval of the consumer and geolocation information (Kohli: ¶¶ 18, 24, 49). Such information is used to present the consumer with a customized menu of a subset of the restaurant’s available items and such items are filtered and rearranged so that the more relevant items, based on the consumer’s previous transactions and other profile data, are displayed more prominently to the consumer (Kohli: ¶¶ 17, 24). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Dumontet to perform the step of obtaining, from the first server, the taste information associated with the identification information, wherein the taste information associated with the identification information is obtained from the first server when the first server determines, based on access information that indicates whether the user permits the second server to access the taste information, that the user has permitted access to the taste information based on the identification information, the access information being stored in the first server; wherein the menu items are included in the menu information in order according to the taste information; and transmitting and display the menu information in the order in order to more prominently display the menu items likely to be of interest to a consumer to provide the advantages of “(a) improved accuracy and efficiency of automatically generated consumer recommendations; (b) convenient and efficient delivery of dynamically generated menus; (c) introducing automation to facilitate consumer purchasing decisions; and (d) increased consumer and merchant satisfaction and interaction with the dynamic menu generation system.” (Kohli: ¶ 27)
[Claim 2]	Dumontet does not explicitly disclose wherein the second restaurant includes a coffee shop in a chain different from the chain to which the first restaurant belongs. Dumontet does, however, imply that the multiple restaurants operate independently of one another (e.g., since they offer different menus). Marusyk explicitly discloses that a coupon may be generated to use at a coffee shop that is a competitor of the Starbucks® chain (Marusyk: ¶ 88). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Dumontet wherein the second restaurant includes a coffee shop in a chain different from the chain to which the first restaurant belongs in order to expand the consumers’ access to multiple food vendors and a wider range of food items, regardless of the chain of the food vendors.
[Claim 3]	Dumontet does not explicitly disclose wherein the second restaurant includes a hamburger shop in a chain different from the chain to which the first restaurant belongs. Dumontet does, however, imply that the multiple restaurants operate independently of one another (e.g., since they offer different menus) and Dumontet discloses that hamburgers may be a menu item (Dumontet: ¶¶ 83, 93, 145). Marusyk explicitly discloses that a coupon may be generated to use at a coffee shop that is a competitor of the Starbucks® chain (Marusyk: ¶ 88). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Dumontet wherein the second restaurant includes a hamburger shop in a chain different from the chain to which the first restaurant belongs in order to expand the consumers’ access to multiple food vendors and a wider range of food items, regardless of the chain of the food vendors.
[Claims 4-7]	Dumontet discloses:
[Claim 4]	wherein the information management system manages an order record at the second restaurant and associates the order record at the second restaurant with identification information for identifying the user (¶ 50 – “the system 100 may pull some or all of the food order history data 106 from external sources, such as by using one or more application program interfaces (APIs) to extract the food order history data 106 from databases maintained by food vendors from which the consumers 102a-c have purchased food items”; ¶¶ 50, 103-104);
[Claim 6]	wherein the information management system manages an order record at the second restaurant and associates the order record at the second restaurant with identification information for identifying the user (¶ 50 – “the system 100 may pull some or all of the food order history data 106 from external sources, such as by using one or more application program interfaces (APIs) to extract the food order history data 106 from databases maintained by food vendors from which the consumers 102a-c have purchased food items”; ¶¶ 50, 103-104).
	Dumontet does not explicitly disclose:
[Claim 4]	wherein, when there is no order record of the user at the second restaurant in the information management system, the menu items included in the menu information regarding the second restaurant are arranged in the order according to the taste information associated with the identification information on a basis of the taste information and the menu information regarding the second restaurant;
[Claim 5]	wherein, when there is an order record of the user at the second restaurant in the information management system, the menu items included in the menu information regarding the second restaurant are arranged in order according to the order record at the second restaurant on a basis of the order record at the second restaurant and the menu information regarding the second restaurant;
[Claim 6]	wherein, when a number of order records of the user at the second restaurant is smaller than a certain value in the information management system, the menu items included in the menu information regarding the second restaurant are arranged in the order according to the taste information associated with the identification information on a basis of the taste information and the menu information regarding the second restaurant;
[Claim 7]	wherein, when the number of order records of the user at the second restaurant is larger than or equal to the certain value in the information management system, the menu items included in the menu information regarding the second restaurant are arranged in order according to the order record at the second restaurant on a basis of the order record at the second restaurant and the menu information regarding the second restaurant.
	However, Dumontet recognizes that more inferences about a consumer’s food preferences need to be made when there is less information regarding repeated purchase of a particular food item (element) (Dumontet: ¶¶ 77-94). Conversely, preference values are increased for an item (element) that has been purchased a relatively large number of times and/or has been rated above a predetermined threshold (Dumontet: ¶¶ 83, 122, 129-130). In other words, having no order record implies that there is no specific information regarding a menu item, so this is when Dumontet would have to make food preference inferences based on information that Dumontet does possess about the consumer’s past food item orders and related behavior. As to having a number of order records and determining if they are smaller or larger than a value, Dumontet also suggests that a relatively higher occurrence of text representing history of a food element imparts more confidence than having a relatively lower occurrence of text representing history of a food element. For example, Dumontet explains: 
[0011] Yet another embodiment of the present invention is directed to a method comprising: (A) identifying a first number of occurrences of text representing a first food element in a first food order history of a first consumer; (B) identifying an average number of occurrences of the text representing the food element in a plurality of food order histories of a plurality of consumers; (C) determining whether the first number of occurrences is greater than the average number of occurrences; and (D) recommending the first food element to the first consumer only if the first number of occurrences if determined to be greater than the average number of occurrences.

In terms of ordering information according to taste and the menu information of the second restaurant, Kohli discloses a system and method for dynamic generation of customized product listings in which a host device receives customer geolocation and other information through a consumer device and transmits relevant data to an identified restaurant if the consumer has opted in to the dynamic menu and to permit retrieval of the consumer and geolocation information (Kohli: ¶¶ 18, 24, 49). Such information is used to present the consumer with a customized menu of a subset of the restaurant’s available items and such items are filtered and rearranged so that the more relevant items, based on the consumer’s previous transactions and other profile data, are displayed more prominently to the consumer (Kohli: ¶¶ 17, 24). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Dumontet:
[Claim 4]	wherein, when there is no order record of the user at the second restaurant in the information management system, the menu items included in the menu information regarding the second restaurant are arranged in the order according to the taste information associated with the identification information on a basis of the taste information and the menu information regarding the second restaurant;
[Claim 5]	wherein, when there is an order record of the user at the second restaurant in the information management system, the menu items included in the menu information regarding the second restaurant are arranged in order according to the order record at the second restaurant on a basis of the order record at the second restaurant and the menu information regarding the second restaurant;
[Claim 6]	wherein, when a number of order records of the user at the second restaurant is smaller than a certain value in the information management system, the menu items included in the menu information regarding the second restaurant are arranged in the order according to the taste information associated with the identification information on a basis of the taste information and the menu information regarding the second restaurant;
[Claim 7]	wherein, when the number of order records of the user at the second restaurant is larger than or equal to the certain value in the information management system, the menu items included in the menu information regarding the second restaurant are arranged in order according to the order record at the second restaurant on a basis of the order record at the second restaurant and the menu information regarding the second restaurant
in order to more prominently display the menu items likely to be of interest to a consumer to provide the advantages of “(a) improved accuracy and efficiency of automatically generated consumer recommendations; (b) convenient and efficient delivery of dynamically generated menus; (c) introducing automation to facilitate consumer purchasing decisions; and (d) increased consumer and merchant satisfaction and interaction with the dynamic menu generation system” (Kohli: ¶ 27) while allowing for more reasonable inferences regarding consumer food preferences to be made based on the situation at hand (e.g., based on the confidence imparted by the currently available consumer data).
[Claim 11]	Dumontet discloses wherein the order record at the first restaurant and a store identifier indicating the first restaurant are stored in the first server and are associated with each other (¶ 50 – “the system 100 may pull some or all of the food order history data 106 from external sources, such as by using one or more application program interfaces (APIs) to extract the food order history data 106 from databases maintained by food vendors from which the consumers 102a-c have purchased food items”; ¶¶ 50-55).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dumontet et al. (US 2013/0339163) in view of Belousova et al. (US 10,366,434) in view of Marusyk et al. (US 2013/0211959) in view of Kohli et al. (US 2018/0308155), as applied to claim 1 above, in view of Margolin et al. (US 2020/0410496) in view of Resheff et al. (US 2021/0035196).
[Claims 8-10]		Dumontet discloses:
[Claim 8]	wherein the information management system manages an order record at the second restaurant and associates the order record at the second restaurant with identification information for identifying the user (¶ 50 – “the system 100 may pull some or all of the food order history data 106 from external sources, such as by using one or more application program interfaces (APIs) to extract the food order history data 106 from databases maintained by food vendors from which the consumers 102a-c have purchased food items”; ¶¶ 50-55);
[Claim 10]	wherein the information management system manages an order record at the second restaurant and associates the order record at the second restaurant with identification information for identifying the user, the order record including the number of orders (¶ 50 – “the system 100 may pull some or all of the food order history data 106 from external sources, such as by using one or more application program interfaces (APIs) to extract the food order history data 106 from databases maintained by food vendors from which the consumers 102a-c have purchased food items”; ¶¶ 50-55).
	Dumontet does not explicitly disclose:
[Claim 8]	wherein, when a latest order record of the user at the second restaurant precedes a certain period of time in the information management system, the menu items included in the menu information regarding the second restaurant are arranged in the order according to the taste information associated with the identification information on a basis of the taste information and the menu information regarding the second restaurant;
[Claim 9]	wherein, when the latest order record of the user at the second restaurant is within the certain period of time in the information management system, the menu items included in the menu information regarding the second restaurant are arranged in order according to the order record at the second restaurant on a basis of the order record at the second restaurant and the menu information regarding the second restaurant;
[Claim 10]	wherein, when a number of orders at the second restaurant within a set period of time is determined to be smaller than or equal to a certain value, the menu items included in the menu information are arranged in the order according to the taste information on a basis of the taste information and the menu information regarding the second restaurant.
	However, Margolin discloses that more recent transactions might be weighted more heavily than older transactions and transactions older than a given time period may be ignored altogether when evaluating user behavior, e.g., regarding food-related transactions (Margolin: ¶¶ 11, 43-44). Resheff similarly weights more recent transactions higher than less recent transactions, but Resheff further discloses that this data weighting approach may be used if it is determined that the number of transactions between a particular customer and a particular merchant has exceeded a certain threshold (Resheff: ¶¶ 155-156). In other words, Margolin and Resheff both address the concept of imparting more weight to more recent data than to older data. Resheff further addresses how meeting (or not meeting) a certain threshold of transaction frequency over a period of time may trigger (or not trigger) such an approach to weighting data based on recency. In terms of ordering information according to taste and the menu information of the second restaurant, Kohli discloses a system and method for dynamic generation of customized product listings in which a host device receives customer geolocation and other information through a consumer device and transmits relevant data to an identified restaurant if the consumer has opted in to the dynamic menu and to permit retrieval of the consumer and geolocation information (Kohli: ¶¶ 18, 24, 49). Such information is used to present the consumer with a customized menu of a subset of the restaurant’s available items and such items are filtered and rearranged so that the more relevant items, based on the consumer’s previous transactions and other profile data, are displayed more prominently to the consumer (Kohli: ¶¶ 17, 24). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Dumontet:
[Claim 8]	wherein, when a latest order record of the user at the second restaurant precedes a certain period of time in the information management system, the menu items included in the menu information regarding the second restaurant are arranged in the order according to the taste information associated with the identification information on a basis of the taste information and the menu information regarding the second restaurant;
[Claim 9]	wherein, when the latest order record of the user at the second restaurant is within the certain period of time in the information management system, the menu items included in the menu information regarding the second restaurant are arranged in order according to the order record at the second restaurant on a basis of the order record at the second restaurant and the menu information regarding the second restaurant;
[Claim 10]	wherein, when a number of orders at the second restaurant within a set period of time is determined to be smaller than or equal to a certain value, the menu items included in the menu information are arranged in the order according to the taste information on a basis of the taste information and the menu information regarding the second restaurant
in order to more prominently display the menu items likely to be of interest to a consumer to provide the advantages of “(a) improved accuracy and efficiency of automatically generated consumer recommendations; (b) convenient and efficient delivery of dynamically generated menus; (c) introducing automation to facilitate consumer purchasing decisions; and (d) increased consumer and merchant satisfaction and interaction with the dynamic menu generation system” (Kohli: ¶ 27) while allowing for more reasonable inferences regarding consumer food preferences to be made based on the situation at hand (e.g., based on the recency of data, relevance of data, and relative transaction frequency between a given customer and merchant).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/485,591. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application and the claims in the related application largely recite overlapping subject matter. Elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)), thereby rendering the elimination of any elements recited in the claims of the related patent (that are not recited in the instant claims) obvious. For example, the related application recites details of positional information in claims 4 and 5 that are not recited in the instant application. The related application also recites details about a serial code in claim 16 that are not recited in the instant application.
Any other elements recited in the instant claims (but not recited in the claims of the related patent) are addressed by the art rejection(s) set forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nguyen et al. (US 2018/0032899) – If a person is tagged in an image eating food similar to nearby offerings, a recommendation for the nearby offering is made (¶ 31).
	Chan et al. (US 2018/0308143) – Identifies information related to dishes in images, food, and recipes (abstract).
	Frehn et al. (US 2014/0324607) – Suggests customized sandwich options to patrons.
	Kolawa et al. (US 8,429,026) – Recommends restaurant dishes based on the vector distance between a user’s food preference vector and the restaurant’s recipe vector (col. 25: 61-65) and updates the vector based on feedback (col. 27: 14-34).
Sahni et al. (US 2021/0142226) -- Tracks customer movement through a mall and allows a customer to remain anonymous by using the serial number of the customer’s mobile device to track the customer (¶ 39).
Uchida (JP-2014052944-A) – Restaurant servers transmit original menus to the management server (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683